Order entered January 28, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00523-CR

                       CRISTAL PAULLETT RICHARDSON, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                    Dallas County, Texas
                            Trial Court Cause No. F13-00479-X

                                            ORDER
          The Court GRANTS the January 23, 2015 motion of Lori Ordiway to withdraw as

appellant’s counsel. We DIRECT the Clerk to remove Lori Ordiway as appellant’s attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit to this Court, within FIFTEEN DAYS of the date of this order, the supplemental

record containing the order appointing new counsel.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jeanine Howard, Presiding Judge, Criminal District Court No. 6; Felicia Pitre, Dallas

County District Clerk; Lori Ordiway; and the Dallas County District Attorney’s Office.
       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated fifteen days from the date of this order or when the order appointing new counsel is

received.

                                                    /s/     ADA BROWN
                                                            JUSTICE